Per Curiam,
The contention in this issue turned on conflicting evidence as to the location of two tracts of land, the Henry Bozar and Jacob Kortman warrants surveyed and returned in 1795. Both were part of a large block of seventy-six warrants taken out in that year by James Wilson; it is conceded on both sides that their position in the block is that of contiguous tracts having as a division an interior line of the block which on the return of survey, as defendants claim, is a line running from a post on the Allegheny river, the eastern boundary of the block west 522 rods to a white oak marked on the return as a monument on the western line of the block; this then, by the return is also fixed as the southwestern corner of the Kortman and the northwestern corner of the Bozar. The plaintiff claimed title to about 125 acres, part of the Bozar; the defendants claimed the same land under the Kortman and the conflicting claims are determined by a proper location of the dividing line which defendants claim runs from the white oak tó the river; the plaintiff claims that the white oak line is not the true interior line of division between the Bozar and Kortman, but that the true line is one tract north of it. There was a mass of conflicting evidence tending to establish each side of the controversy, and the question of fact was submitted to the jury by the learned judge of the court below in a very full and impartial charge; the jury found for defendants and plaintiff appeals preferring eighteen assignments of error.
We have examined them carefully and find no error which would warrant a reversal. Under no view of the evidence could the court have withheld it from the jury. Taking the general lines and return of the block as the evidence and the only evidence of the relative location of those two tracts the weight of it would probably sustain plaintiff’s claim ; but the marks of a block consist of the marks, if such are found, of every tract of the block, and the marks if originally intended as corners for a particular tract become marks for *290locating the whole block. The simple question is, did the early surveyor in locating the block make the marks of these two surveys at that date as members of the block ? He may establish his leading warrant by undoubted monuments maintained to this day; in running his long block lines from these monuments he may mark corners on these lines for the lines of interior tracts; in running these block lines now, it may be found that these corners are not just where designated in the block lines as returned; the distance from the leading warrant may be longer or shorter than that in the block line; it may not be in the exact course; but this variance of itself does not destroy its significance as a monument; it only demonstrates what is well known, the looseness and want of accuracy in the early surveyors, and the negligence exhibited by them in plotting and returning their surveys. In that day, land in Warren county was cheap ; now the production of millions of dollars worth of oil from beneath it has made it very high priced, but nevertheless, we are compelled in ascertaining titles to take into consideration the loose methods of the early surveyors, otherwise we may make disastrous mistakes. Here, we do not undertake to decide that beyond doubt the line from the white oak to the river was the true dividing line between the two tracts; to our minds the evidence is not clear; but there was competent evidence adduced by defendants, that it was; the jury believed it as they had the right to do and we cannot disturb their verdict.
We do not concur in the distinction made by the learned judge of the court below between a popular block of surveys and a legal block. The location of a block of surveys may be established from a single undoubted monument of the block on the ground if there be no others, by the courses and distances in the return; the interior tracts must then be located relatively wholly from the return of the block; but the return may show marks for corners of the interior tracts; if these be found upon the ground they establish the lines of these interior tracts although this may to some extent disturb the lines of the block; such a location of an interior tract of a block although it may somewhat change the course of the exterior line as plotted in the return or shorten that line running from the leading warrant yet giving effect to that fact, does not dis*291regard the established rule, that a member of a block cannot be wrested from its position and be located outside of it; it is not thereby wrested from the block but its position is relatively the same as in the return, although one of the exterior lines of the block has been for a short distance deflected from its course to accord with the established monuments on the ground of the interior tract common to it and the block of which it is a member; but there can be no block of surveys in either a popular or legal sense where the tracts are not contiguous. It was not intended by us in Ferguson v. Bloom, 144 Pa. 549, nor in any other case to change or modify the law as long settled governing the location of a block of surveys and the different members of a block. While we do not concur with what the learned judge of the court below says on this subject, or rather his understanding of the language of the cases cited, we can only say that his instruction did plaintiff no harm, for he distinctly told the jury, that they must be controlled in their verdict by the evidence of the marks made in 1795 on the ground.
All the assignments of error are overruled and the judgment is affirmed.